Citation Nr: 0831341	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-36 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
injury to the bilateral hands and fingers.  

2.  Entitlement to service connection for residuals of a cold 
injury to the bilateral feet and knees.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The veteran had active service from March 1965 to February 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which denied claims for service 
connection for residuals of a cold injury to the "bilateral 
hands (fingers)," and "bilateral feet (knees)."  

The veteran appeared at a Central Office Hearing before the 
undersigned Acting Veterans Law Judge in July 2008.  A 
transcript is associated with the claims folder.  

In September 2007, the veteran indicated that he did not have 
any issues on appeal before the Board as a result of a 
February 2007 rating decision granting a 10 percent initial 
disability evaluation for a disorder of the right fifth 
finger.  He has, however, presented argument at a July 2008 
Central Office Hearing indicating his wish that his perfected 
appeal regarding the two issues listed above go forward.  As 
such, the Board notes that these two issues noted above are 
ripe for appellate review, and are addressed in the following 
remand order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he developed frostbite in his hands 
and knees as a result of cold exposure while on active duty.  
Specifically, the veteran contends that he noticed his hands 
feeling pain due to cold temperatures while completing basic 
training at Ft. Knox, Kentucky, and that his knees felt pain 
due to playing basketball in cold weather while stationed in 
Germany.  He asserts that cold injuries were the main source 
of both the hand and knee pains, and that he currently 
experiences residual disabilities.  

The Board initially notes that the RO has granted service 
connection for an orthopedic disorder of the right fifth 
finger.  

The veteran's service medical records show that in March 
1965, the veteran was treated for complaints of knee pain and 
swelling, and tenderness in his knuckles.  On examination, 
there was no swelling or deformity of the fingers.  An X-ray 
report was negative.  There was no diagnosis.  The veteran's 
separation examination report, dated in December 1966, shows 
that his feet, and his upper and lower extremities, were 
clinically evaluated as normal.  An associated "report of 
medical history" shows that the veteran reported having been 
treated for finger pain and swelling during exposure to cold 
weather, and that he was "treated and X-rays were 
negative."  

The claims file includes several VA examination reports, 
dated in December 2005, which show that they were performed 
by three different physicians.  These reports show that a 
neurological examination was normal, and that the veteran had 
minimal osteoarthritis of the left knee, as well as 
osteoarthritis of the first tarsal-metatarsal joint of the 
right foot, and post-traumatic arthritis of the right thumb 
interphalangeal joint.  Some reports indicate a history of 
frostbite to hands and feet, while another notes that there 
was no record of treatment for a cold injury seen during 
service.  Two reports contain diagnoses noting "service-
related" residual of frostbite, however, the precise 
joints/areas involved are not stated.  There does not appear 
to be an etiological opinion of record as to the veteran's 
left knee osteoarthritis.  In addition, subsequent to the 
December 2005 VA examination reports, private medical 
treatment reports have been associated with the claims file, 
dated between 2004 and 2007, which show treatment for joint 
symptoms.   

The Court has stated that the VA's statutory duty to assist 
the veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Under the 
circumstances, the Board finds that new VA examinations are 
required so that the examiner may consider the additional 
treatment reports that have been obtained, to include an 
etiological opinion.  

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claims, and that the consequences for 
failure to report for a VA examination without good cause may 
include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded VA examinations 
to determine the nature, extent, and 
etiology of any hand, finger, knee or foot 
disabilities.  The claims folder must be 
made available to the examiners in 
conjunction with the examination. Any 
testing deemed necessary, including X-
rays, should be performed.

The examiner should obtain a detailed 
clinical history from the veteran.  All 
pertinent upper or lower extremity 
pathology that is found on examination 
should be noted in the report of the 
evaluation.  

The examiner(s) should express an opinion 
as to whether it is at least as likely as 
not (i.e., a probability of 50 percent or 
greater) that any hand, finger, knee or 
foot disorders that are found on 
examination are associated with diagnosed 
disability, to include residuals of 
frostbite, and, if so, whether it is at 
least as likely as not (i.e., a likelihood 
of 50 percent or greater) that any such 
disability was incurred in active military 
service.  

2.  After the development requested above 
has been completed to the extent possible, 
re-adjudicate the veteran's claims.  If the 
benefits sought on appeal are denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




